JUSTICE LUND, dissenting in part and concurring in part: Dr. Adkins practiced medicine in Coles County since 1954. He, evidently, had full privileges in the Charleston Hospital, which was one of the predecessors to the Sarah Bush Lincoln Health Center. He had full privileges at Sarah Bush until the first “Summary Suspension,” which was imposed on May 9, 1983. Basically, the summary suspension prohibited surgical and obstetrical practice. On December 15, 1983, two procedures were used to limit Dr. Adkins’ practice at Sarah Bush, both with similar results. The first involved the annual reapplication to medical staff requirement, and the second was a repeat of the summary suspension procedure. Reapplication to medical staff is provided by article V, section 3 of the Bylaws of the Medical Staff of Sarah Bush Lincoln Health Center of the Area E-7 Hospital Association (Bylaws). Article V, section 3(a) provides: “a. At least thirty days prior to the final scheduled governing body meeting in the medical staff year, the executive committee shall review all pertinent information available on each practitioner scheduled for periodic appraisal, including any clinical privilege requested for the following year, as submitted and recommended by the Credential Committee, for the purpose of determining its recommendation for reappointments to the medical staff and for the granting of clinical privileges for the ensuing period, and reappointment or a change in the clinical privileges is recommended, the reason for such recommendation shall be stated and documented, sent to the medical staff for a vote and returned to the executive committee for reevaluation. If unfavorable to the applicant, he may refer to Article VIII.” Article VIII, sections 1(a), (b), and (c) provide: “a. When any practitioner receives notice of a recommendation of the executive committee that, if ratified by decision of the governing body, will adversely affect his appointment to or status as a member of the medical staff or his exercise of clinical privileges, he shall be entitled to a hearing before an ad hoe committee of the medical staff. If the recommendation of the executive committee following such hearing is still adverse to the affected practitioner, he shall then be entitled to an appellate review by the governing body before the governing body makes a final decision on the matter. b. When any practitioner receives notice of a decision by the governing body that will affect his appointment to or status as a member of the medical staff or his exercise of clinical privileges, and such decision is not based on a prior adverse recommendation by the executive committee of the medical staff with respect to which he was entitled to a hearing and appellate review, he shall be entitled to a hearing by a committee appointed by the governing body, and if such hearing does not result in a favorable recommendation, to an appellate review by the governing body, before the governing body makes a final decision on the matter. c. All hearings and appellate reviews shall be in accordance with the procedural safeguards set forth in this Article VIII to assure that the affected practitioner is accorded all rights to which he is entitled.” Simplified, the proper'procedure requires the executive committee (of the medical staff) to make recommendations which are to be sent to the medical staff for a vote and then returned to the executive committee for reevaluation. The applicant may, upon receiving notice of the unfavorable recommendation, request a hearing before an ad hoc committee. The ad hoc committee, according to article VIII, section 4, consists of three members of the medical staff, and if possible, not a member of the executive committee. The ad hoc committee report goes back to the executive committee, and if the executive committee continues with its original decision, the applicant is entitled to appellate review by the governing body before the governing body makes a final decision. The governing body is the board of directors of the hospital. As stated in the majority opinion, on December 15, 1983, the Sarah Bush medical staff executive committee recommended Dr. Adkins’ reappointment to the staff but recommended denying obstetrical and surgical privileges. The same day, the board of directors (the governing body) adopted the recommendations. There was no notice given to Dr. Adkins prior to the directors’ action, thus defeating effective use of provisions for the ad hoc committee or appellate review. Also, on December. 15, 1983, another summary suspension “procedure” took place. Article VII, sections 2(a), (b), and (c) provide: “a. A committee composed of three of the following; the chairman of the medical staff executive committee, the president of the medical staff,.chief of the involved service, and the chief executive officer, shall whenever action must be taken immediately in the best interest of patient care in the hospital, summarily suspend all or any portion of the clinical privileges of a practitioner, and such summary suspension shall become effective immediately upon the imposition. b. The practitioner whose clinical privileges have been summarily suspended shall be entitled to request that the executive committee of the medical staff hold a hearing on the matter within- such reasonable time period thereafter as the executive committee may be convened in accordance with Article VIII of these bylaws. c. The executive committee may recommend modification, continuance or termination of the terms of the summary suspension. If, as a result of such hearing, the executive committee does not recommend immediate termination of the summary suspension, the affected practitioner shall, also in accordance with Article VIII, be entitled to request an appellate review by the governing body, but the terms of the summary suspension as sustained or as modified by the executive committee shall remain in effect pending a final decision thereon by the governing body.” The committee for this suspension consisted of the medical staff president, the chief of family practice, and the executive director, all three of whom were also on the executive committee that had recommended the limited reappointment. Pursuant to the summary suspension provision (article VI, sec. 2(b)), Dr. Adkins requested a hearing before the executive committee of the medical staff. This hearing commenced on February 17, 1984, and consisted of the introduction of certain of Dr. Adkins’ medical charts and testimony from Dr. Adkins. The doctor was not provided with a list of complaints or charges. The majority holds such was not necessary. Because of the mockery of due process evidenced in this case, I would require a detailed list of complaints and charges. I agree that the summary suspension is “by definition, a temporary rather than permanent status,” and justifiably can be based on less than is required by the annual reapplication procedures. I am not about to agree that Sarah Bush can do indirectly, by summary suspension, what it failed to do directly, correctly applying the reapplication procedure. If such is allowed, the procedure of reapplication may as well be abolished. The necessary implication of the bylaws is that summary' suspension should be used “whenever action must be taken immediately,” not as a gimmick to avoid the due process procedures provided by article VI, section 3 (reapplication to medical staff). In reaching my conclusions, I am mindful of the supreme court decision in Van Daele v. Vinci (1972), 51 Ill. 2d 389, 282 N.E.2d 728, and our court’s decision in Maimon v. Sisters of the Third Order of St. Francis (1983), 120 Ill. App. 3d 1090, 458 N.E.2d 1317. This dissent is consistent with both of those decisions. I would reverse and direct the trial court to craft a due process procedure which would adequately protect Dr. Adkins’ rights in determining the propriety of his status at Sarah Bush, and at the same time, provide adequate protection to Sarah Bush. On all other issues, I would affirm the trial court for the reasons indicated in the majority opinion.